In an action for a declaratory judgment and other relief, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered September 17, 1971, in favor of defendants, after a nonjury trial. Judgment modified, on the law, by adding thereto a decretal paragraph *1042declaring that on the record before the court defendants are not required to defend plaintiff in the action pending in the United States District Court, Eastern District of New York (Lanza v. Wagner, 11 N Y 2d 317, 334). As so modified, judgment affirmed, with one bill of costs jointly to respondents. Martuscello, Shapiro, Gulotta and Brennan, JJ., concur; Munder, Acting P. J., not voting.